Citation Nr: 0721876	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003, rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied service connection 
for a low back condition.   


FINDINGS OF FACT

1.  A low back condition was not shown in service or for many 
years thereafter.  

2.  There is no clinical medical evidence of record linking 
the veteran's present low back condition with his active 
service.  


CONCLUSION OF LAW

A low back condition was not incurred in active service, and 
degenerative joint disease of the low back, may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; it must inform the veteran of the 
information and evidence that VA will seek to provide and 
that which the claimant is expected to provide; and it must 
also inform the claimant that he is to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2006).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (2007).

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a service connection claim, 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  Additionally, a 
March 2006 letter provided the veteran with notice compliant 
with Dingess.  A June 2003 letter, noting what evidence the 
veteran needed to submit and what evidence will be obtained 
by VA,  did not contain what was needed to establish a 
service connection claim, nor did it tell the veteran to 
submit any other information that pertained to his claim.  
Although the December 2004 letter did specifically indicate 
what was necessary to substantiate a service connection 
claim, it was provided to the veteran after the initial 
unfavorable decision in this claim.  Therefore, this VCAA 
notice is presumed prejudicial in both timing and content.  
Additionally, the March 2006 VCAA notice was deficient as to 
the timing with regard to the rating and effective date 
elements.  Nevertheless, the Board finds that such 
presumption of prejudice is rebutted because none of these 
errors affected the essential fairness of the adjudication.  
The defects were cured because, although received after the 
initial unfavorable decision in this case, the veteran had 
actual knowledge of what was necessary to establish a service 
connection claim, and what was necessary for the rating and 
the effective date elements.  While the notice provided was 
not given prior to the RO adjudication of the claim, the 
notice was provided prior to the transfer and certification 
of the veteran's claim to the Board.  The content of the 
notice fully complied with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and both the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information that 
was pertinent to the claim.  The representative submitted 
arguments on behalf of the veteran's claim in a June 2007 
Appellate Brief Presentation.  That statement (issued after 
the notice compliant with Dingess) provided the 
representative the opportunity to make additional arguments 
in support of the claim.  Therefore, the Board finds that the 
veteran was given, via his representative, "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing nor content 
error affected the essential fairness of the claim.  See 
Sanders, supra.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, the Board concludes that the defect in content 
and timing of the notice constitutes harmless error.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA and private treatment records.  There are no 
known additional records to obtain.  The veteran specifically 
indicated that he had no additional evidence to submit.  A 
hearing was offered, and the veteran testified at a RO 
hearing in November 2004.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.


II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for a low back condition.  He 
maintains that he had a back injury in childhood, but that he 
injured his back severely in service and that he has had a 
back condition since that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for osteoarthritis may be presumed if it is shown 
to a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. 
West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006). Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

After a thorough review of the entire record, service 
connection is not warranted for a low back condition.  

At service induction examination, and throughout service, 
there were no findings, treatment, or diagnosis for a low 
back condition.  In August 1966, the veteran was seen 
complaining of pain in his feet and right leg.  It was noted 
that he had a back injury during his childhood.  However, 
there were no complaints, findings, or diagnosis related to a 
back disorder at that time.  On separation examination in 
July 1968, the veteran's spine, musculoskeletal, was 
clinically evaluated as normal.  Also, the medical history 
report shows that the veteran denied having recurrent back 
pain.  The service medical records fail to show a chronic 
back disability in service.

After service, the first evidence related to the veteran's 
back condition was in February 1985, when he sustained an 
injury to the low back at that time.  There are no medical 
records which show a nexus between service and the current 
back disability.  

The veteran has indicated in his October 2003 notice of 
disagreement that he did have a back injury in childhood, 
however, he testified at his November 2004 RO hearing in the 
alternative, indicating that he injured his back for the 
first time after induction in 1967, when he jumped off the 
back of a truck with a 90 pound base plate in his arms, and 
twisted his back.  His ex-wife testified that the veteran 
voiced back complaints at that time and back complaints on an 
ongoing basis thereafter.  Although the evidence is 
contradictory on this point, the veteran is found to have 
been in sound condition when examined, accepted and enrolled 
for service, since no findings related to a low back 
condition were noted on examination at induction into 
service.  Therefore, the presumption of soundness has not 
been rebutted, and in order to determine whether the veteran 
should be service connected for a low back condition, there 
must be a nexus shown between his current diagnosis of 
degenerative joint disease of the low back and an injury, 
event, or diagnosis in service.  As previously stated, this 
has not been done.  There is no medical evidence of record 
that shows that the veteran had this condition in service.  
The only evidence attributing the veteran's current low back 
condition to service is the veteran's own statements of such.  
The veteran's contention regarding the cause of his 
disability is not probative, since as a layperson, he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).    

With no evidence in service showing a chronic low back 
disability, no showing of degenerative joint disease of the 
low back within one year of service discharge, and no medical 
evidence of record linking the veteran's current low back 
complaints to his active service, service connection for a 
low back condition is not shown.  


ORDER

Service connection for a low back condition is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


